DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations:
Segments of claims 1, 8, 15: the claim limitation “refrigeration unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “unit” coupled with functional language “configured to provide refrigerated air” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segments of claims 1, 8, 15: the claim limitation “battery system” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “system” coupled with functional language “powering, using an external power source,” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segments of claims 1, 8, 15: the claim limitation “external power source” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “system” coupled with functional language “provides powering” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segments of claims 3, 10, 17: the claim limitation “location tracking device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 3, 8, 10, 15, 17 including depending claims 2, 4-7, 9, 11-14, 16, 17, 18-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“refrigeration unit” has been interpreted to be a refrigeration system.
“battery system” has been interpreted to be a battery.
“external power source” has been interpreted to be an electric generator.
“location tracking device” has been interpreted to be a GPS.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 3, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 17 cannot be allowable at this time, because it is depending on claim 15 which is rejected under 112(b) rejections.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, claims cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Therefore, upon the claims being rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in this office action, further consideration of these claims with respect to the prior art will be necessary.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Claims 3, 10, 17 are considered to read over the prior arts of record, because, the prior arts of record Perreault in view of Fink do not disclose or suggest the claimed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 9, 13, 16, 15, 20 and all the depending claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 9, 16 recite “removing, using the controller, refrigerant from a refrigerant compression device of the refrigeration unit”. It is not clear how a controller, in and of itself, is capable of removing a refrigerant from a compressor, therefore, it is indefinite, because, the specification does not clearly define and disclose how a refrigerant can be removed from a compressor merely by a controller. More 
Claims 6, 13, 20 recite “the location tracking device” and “the location”; there are insufficient antecedent basis for these limitations in the claims.
Claim 15 recites the limitation “the transport refrigeration system” in line 4; there is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 5, 7, 8, 9, 11, 12, 14-16 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (20140060097 A1), in view of Fink (20120159971 A1). 

Claim 1: Perreault discloses a method of operating a transport refrigeration system (i.e., refrigerated truck 17 used as transport refrigeration system), the method comprising:
	controlling, using a controller (i.e., module 13 used as a controller, because module 13 provides voltage for powering the refrigeration device, and to operate the refrigerated truck so that the refrigerated temperature of the refrigerated compartment is maintained; see paragraphs [12] & [13]), a plurality of components (i.e., refrigerated compartment, active refrigeration device, batteries together used as components of the refrigerated truck; see FIG.1 & paragraph [10]) of the transport refrigeration system (i.e., 17),
and a refrigeration unit (i.e., based on broadest reasonable interpretation, refrigeration unit is interpreted to be a refrigeration system which comprises components such as compressor, condenser, and evaporator constructed a refrigeration unit; see paragraph [10]) configured to provide refrigerated air, 
wherein the controlling (i.e., 13) comprises operating at least one of the refrigeration unit (i.e., one of the component compressor, condenser, or evaporator of 
powering, using an external power source (i.e., electrical generator used as external power source; see paragraph [14]), the refrigeration unit (i.e., compressor, condenser, and evaporator together constructing the refrigeration unit) when the transport refrigeration system (i.e., 17) is connected to the external power source (i.e., electrical generator); 
detecting, using the controller (i.e., 13), when the external power source (i.e., electrical generator) is disconnected from the transport refrigeration system (i.e., 17) (i.e., paragraph [13]: refrigerate truck comprises a retractable cable for coupling the power module to the grid power, while coupled to the grid, the module 13 detects the coupling to the grid, and once disconnected, the module 13 switches to the battery); 
detecting, using the controller (i.e., 13), a connection to the battery system (i.e., 12) when the external power source (i.e., electrical generator) is disconnected from the transport refrigeration system (i.e., 17) (i.e., paragraph [13]: refrigerate truck comprises a retractable cable for coupling the power module to the grid power, while coupled to the grid, the module 13 detects the coupling to the grid, and once disconnected, the module 13 switches to the battery);
activating the battery system (i.e., 12) when the external power source (i.e., electrical generator) is disconnected from the transport refrigeration system (i.e., 17) (i.e., once the module 13 of the refrigerated truck 17 is disconnected from the grid power 14, the battery 12 is activated via module 13 switching to the battery 12; see paragraph [13]); and 


Perreault discloses the method as claimed in claim 1, but is silent concerning a refrigerated trailer.
However, Perreault acknowledges that it is extremely known in the art to provide the refrigerated unit for a truck, and the most common form of transportation for goods is a truck or a trailer (see paragraphs [3-4]). In light of this common knowledge, an evidenced is provided by Fink in FIG.1. Fink teaches a refrigerated trailer (i.e., 100), since it is well-known to provide conditioned air for the purpose of maintaining quality humidity of the air in an over the road trailer (paragraph [16]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the method of 

Claim 2: Perreault as modified discloses the method as claimed in claim 1, further comprising:
removing (i.e., to clarify, as part of the compressor and refrigeration system function is to remove the refrigerant while operating, through a discharge port), using the controller (i.e., 13), refrigerant from a refrigerant compression device (i.e., compressor used as refrigerant compression device; see paragraph [10]) of the refrigeration unit (i.e., compressor, condenser, and evaporator constructed a refrigeration unit; see paragraph [10]) when the external power source (i.e., electrical generator) is disconnected from the transport refrigeration system (i.e., 17) (i.e., once the module 13 of the refrigerated truck 17 is disconnected from the grid power 14, the battery 12 is activated via module 13 switching to the battery 12; see paragraph [13]).

Claim 4: Perreault as modified discloses the method as claimed in claim 1, wherein: 
the battery system (i.e., 12) is integrally attached to a refrigerated transport container (i.e., refrigerated compartment 11 used as refrigerated transport container, paragraph [11]: the location of the battery 12, may be located on the exterior of the refrigerated compartment or may be located within the refrigerated compartment) of the transport refrigeration system (i.e., 17).  

Claim 5: Perreault as modified discloses the method as claimed in claim 1, wherein: 


Claim 7: Perreault as modified discloses the method as claimed in claim 1, wherein: 
the battery system (i.e., 12) is composed of at least one of a lithium ion battery (i.e., paragraph [11]: battery 12 comprises a customized lithium ion battery).

Claim 8: Perreault discloses a controller (i.e., module 13 used as a controller, because module 13 provides voltage for powering the refrigeration device, and to operate the refrigerated truck so that the refrigerated temperature of the refrigerated compartment is maintained; see paragraphs [12] & [13]) for a refrigeration unit (i.e., compressor, condenser, and evaporator constructed a refrigeration unit; see paragraph [10]) of a transport refrigeration system (i.e., refrigerated truck 17 used as transport refrigeration system) comprising: 

93894US02 (U300863US2)4a refrigeration unit (i.e., based on broadest reasonable interpretation, refrigeration unit is interpreted to be a refrigeration system which comprises components such as compressor, condenser, and evaporator constructed a refrigeration unit; see paragraph [10]) configured to provide refrigerated air, wherein the controlling comprises operating at least one of the refrigeration unit (i.e., one of the component compressor, condenser, or evaporator of the refrigeration unit) and a battery system (i.e., 12; see paragraph [11]: battery 12 comprises a plurality of batteries coupled in series); 
powering, using an external power source (i.e., electrical generator used as external power source; see paragraph [14]), the refrigeration unit (i.e., compressor, condenser, and evaporator together constructing the refrigeration unit) when the transport refrigeration system (i.e., 17) is connected to the external power source (i.e., electrical generator); 
detecting, using the controller (i.e., 13), when the external power source (i.e., electrical generator) is disconnected from the transport refrigeration system (i.e., paragraph [13]: refrigerate truck comprises a retractable cable for coupling the power module to the grid power, while coupled to the grid, the module 13 detects the coupling to the grid, and once disconnected, the module 13 switches to the battery); 

activating the battery system (i.e., 12) when the external power source (i.e., electrical generator) is disconnected from the transport refrigeration system (i.e., 17) (i.e., once the module 13 of the refrigerated truck 17 is disconnected from the grid power 14, the battery 12 is activated via module 13 switching to the battery 12; see paragraph [13]); and 
powering, using the battery system (i.e., 12), a select group of components of the refrigeration unit when the external power source (i.e., electrical generator) is disconnected from the transport refrigeration system (i.e., compressor, condenser, and evaporator together constructing the refrigeration unit) (i.e., according to the published specification of the application in paragraph [49] the select group of components may include some or all components of the refrigeration unit, therefore, based on broadest reasonable interpretation, select group of components of the refrigeration unit interpreted as select some or all components such as compressor, condenser, and evaporator which together constructing the refrigeration unit as previously disclosed).


However, Perreault acknowledges that it is extremely known in the art to provide the refrigerated unit for a truck, and the most common form of transportation for goods is a truck or a trailer (see paragraphs [3-4]), and also it is extremely known controllers having a processor, and a memory with a programmable device. In light of these common knowledge, evidences are provided by Fink in FIG.1. Fink teaches a refrigerated trailer (i.e., 100), and also Fink teaches a processor (i.e., processing unit 200 such as microprocessor); a memory (i.e., 205) comprising computer-executable instructions (i.e., programmable device; see paragraph [21]) that, when executed by the processor, cause the processor to perform operations (i.e., the processing unit is connected to the memory and executes software that is stored in the RAM; see paragraph [21]), since it is well-known to provide conditioned air for a trailer, and having a programmable device for the purpose of maintaining quality humidity of the air in an over the road trailer, and controlling the operation (paragraphs [16], [21]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the method of Perreault to include a refrigerated trailer, and a processor; a memory comprising computer-executable instructions that, when executed by the processor as taught by Fink in order to maintain the quality and humidity of the air in an over the road trailer, and to control the operation.

Claim 9: Perreault as modified discloses the method as claimed in claim 8, further comprising:
removing (i.e., to clarify, as part of the compressor and refrigeration system function is to remove the refrigerant while operating), using the controller (i.e., 13), refrigerant from a refrigerant compression device (i.e., compressor used as refrigerant compression device; see paragraph [10]) of the refrigeration unit (i.e., compressor, condenser, and evaporator constructed a refrigeration unit; see paragraph [10]) when the external power source (i.e., electrical generator) is disconnected from the transport refrigeration system (i.e., 17) (i.e., once the module 13 of the refrigerated truck 17 is disconnected from the grid power 14, the battery 12 is activated via module 13 switching to the battery 12; see paragraph [13]).

Claim 11: Perreault as modified discloses the method as claimed in claim 8, wherein: 
the battery system (i.e., 12) is integrally attached to a refrigerated transport container (i.e., refrigerated compartment 11 used as refrigerated transport container, paragraph [11]: the location of the battery 12, may be located on the exterior of the refrigerated compartment or may be located within the refrigerated compartment) of the transport refrigeration system (i.e., 17).  

Claim 12: Perreault as modified discloses the method as claimed in claim 8, wherein: 
the battery system (i.e., Perreault 12) is integrally attached to a drop deck (i.e., as Perreault was previously modified in claim 8 by Fink to include the refrigerated trailer. However, the refrigerated trailer of Fink, further, includes structure 102 used as a drop 

Claim 14: Perreault as modified discloses the method as claimed in claim 8, wherein: 
the battery system (i.e., 12) is composed of at least one of a lithium ion battery (i.e., paragraph [11]: battery 12 comprises a customized lithium ion battery).

Claim 15: Perreault discloses a method performing operations (i.e., see paragraph [6-7]) comprising:
controlling, using a controller (i.e., module 13 used as a controller, because module 13 provides voltage for powering the refrigeration device, and to operate the refrigerated truck so that the refrigerated temperature of the refrigerated compartment is maintained; see paragraphs [12] & [13]), a plurality of components (i.e., refrigerated compartment, active refrigeration device, batteries together used as components of the refrigerated truck; see FIG.1 & paragraph [10]) of the transport refrigeration system (i.e., 17), the transport refrigeration system comprising a refrigeration unit (i.e., based on broadest reasonable interpretation, refrigeration unit is interpreted to be a refrigeration system which comprises components such as compressor, condenser, and evaporator 
powering, using an external power source (i.e., electrical generator used as external power source; see paragraph [14]), the refrigeration unit (i.e., compressor, condenser, and evaporator together constructing the refrigeration unit) when the transport refrigeration system (i.e., 17) is connected to the external power source (i.e., electrical generator);
detecting, using the controller (i.e., 13), when the external power source (i.e., electrical generator) is disconnected from the transport refrigeration system (i.e., 17) (i.e., paragraph [13]: refrigerate truck comprises a retractable cable for coupling the power module to the grid power, while coupled to the grid, the module 13 detects the coupling to the grid, and once disconnected, the module 13 switches to the battery); 
detecting, using the controller (i.e., 13), a connection to the battery system (i.e., 12) when the external power source (i.e., electrical generator) is disconnected from the transport refrigeration system (i.e., 17) (i.e., paragraph [13]: refrigerate truck comprises a retractable cable for coupling the power module to the grid power, while coupled to the grid, the module 13 detects the coupling to the grid, and once disconnected, the module 13 switches to the battery);
93894US02 (U300863US2)activating the battery system (i.e., 12) when the external power source (i.e., electrical generator) is disconnected from the transport refrigeration system (i.e., 
powering, using the battery system (i.e., 12), a select group of components of the refrigeration unit (i.e., compressor, condenser, and evaporator together constructing the refrigeration unit) when the external power source (i.e., electrical generator) is disconnected from the transport refrigeration system (i.e., 17) (i.e., compressor, condenser, and evaporator together constructing the refrigeration unit) (i.e., according to the published specification of the application in paragraph [49] the select group of components may include some or all components of the refrigeration unit, therefore, based on broadest reasonable interpretation, select group of components of the refrigeration unit interpreted as select some or all components such as compressor, condenser, and evaporator which together constructing the refrigeration unit as previously disclosed).

Perreault discloses the method as claimed in claim 15, but is silent concerning a computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, and a refrigerated trailer.
However, Perreault acknowledges that it is extremely known in the art to provide the refrigerated unit for a truck, and the most common form of transportation for goods is a truck or a trailer (see paragraphs [3-4]), and also it is extremely known controllers having a processor, and a memory with a programmable device. In light of these 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the method of Perreault to include a refrigerated trailer, and a computer program product tangibly embodied on a computer readable medium, when executed by a processor as taught by Fink in order to maintain the quality and humidity of the air in an over the road trailer, and to control the operation.

Claim 16: Perreault as modified discloses the method as claimed in claim 15, further comprising:
removing (i.e., to clarify, as part of the compressor and refrigeration system function is to remove the refrigerant while operating), using the controller (i.e., 13), refrigerant from a refrigerant compression device (i.e., compressor used as refrigerant compression device; see paragraph [10]) of the refrigeration unit (i.e., compressor, condenser, and evaporator constructed a refrigeration unit; see paragraph [10]) when 

Claim 18: Perreault as modified discloses the method as claimed in claim 15, wherein: 
the battery system (i.e., 12) is integrally attached to a refrigerated transport container (i.e., refrigerated compartment 11 used as refrigerated transport container, paragraph [11]: the location of the battery 12, may be located on the exterior of the refrigerated compartment or may be located within the refrigerated compartment) of the transport refrigeration system (i.e., 17).  

Claim 19: Perreault as modified discloses the method as claimed in claim 15, wherein: 
the battery system (i.e., Perreault 12) is integrally attached to a drop deck (i.e., as Perreault was previously modified in claim 1 by Fink to include the refrigerated trailer. However, the refrigerated trailer of Fink, further, includes structure 102 used as a drop deck for supporting the compartment; see paragraph [16] of Fink) configured to carry a refrigerated transport container (i.e., Perreault, refrigerated compartment 11 used as refrigerated transport container, paragraph [11]: the location of the battery 12, may be located on the exterior of the refrigerated compartment or may be located within the refrigerated compartment) of the transport refrigeration system (i.e., Perreault 17), the drop deck (i.e., Fink 102) being releasably (i.e., it is capable of being released) connected to the refrigerated transport container (i.e., Perreault, 11).  


Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (20140060097 A1), in view of Fink (20120159971 A1), and further in view of Viegas (20160089956 A1).

Claims 6 & 13 & 20: Perreault as modified further fails to disclose the location tracking device is a global positioning system configured to monitor the location of the transport refrigeration system.
	However, it is well-known in the art having a GPS device for vehicles as evidence provided by Viegas. Viegas teaches a location tracking device (i.e., tracking unit; see paragraph [60]) is a global positioning system (i.e., GPS; see paragraph [60]) configured to monitor a location of a transport refrigeration system (i.e., as part of the function of the GPS is to determine a location of the trailer), since it is known having a GPS device for the purpose of locating the vehicle and tracking the time and the distance to the destination for convenience.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the method of Perreault to include a location tracking device is a global positioning system as taught by Viegas in order to locate the vehicle and track the time and the distance to the destination for convenience.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to vehicular refrigerator system:
Ling (20170210194 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        


/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763